         Case 16-34006 Document 88 Filed in TXSB on 06/19/20 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                ENTERED
                                                                                                 06/19/2020
 In re:                                       §        Case No. 16-34006
Christopher Lance Roberts                     §        Chapter 13
Jordan Gabrielle Greene                       §        Judge Jeffrey P. Norman

                      CORRECTED ORDER ON DEBTORS’ MOTION TO SELL
                               NON EXEMPT REAL ESTATE
                                  (Related to Doc. # 85__)

On this day came on for consideration Debtors’ Motion to Sell Non Exempt Real Estate. The

Court considered the Motion, all Responses and Objections, if any, the testimony of witnesses, if

any and all documents contained in the file. The Court is of the opinion that the Motion should

be GRANTED.

        IT IS SO ORDERED that:

   1. The Debtors are authorized to sell the property located at:

        Property Address: 5734 Meadow Creek Lane, Houston, Texas 77017
        Legal Description: Lot 9, Block 13, Meadow Creek Village, Sec 2.

   2. Debtors are authorized to sell the property to Buyers, Ernesto Diaz and Lissette Diaz for

        the sale price of $108,000.00.

   3.   Shellpoint Mortgage Servicing’s lien shall attach to the sale proceeds of the real property

        and the sale proceeds shall be distributed to pay the outstanding balance on the loan owed

        to Shellpoint as of the date of closing, prior to any other distributions made to the Chapter

        13 Trustee.

   4. Shellpoint Mortgage Servicing will be required to release its lien against the real property

        only after all amounts owed to it have been paid in full.

   5. All other liens must be paid at closing, in accordance with state law.

   6. The property may not be sold unless all liens are paid at closing.



                                                  1
    Case 16-34006 Document 88 Filed in TXSB on 06/19/20 Page 2 of 2




7. Closing agent is to forward 100% of the net proceeds, at closing, directly to William E.

   Heitkamp, Chapter 13 Trustee, PO Box 740, Memphis, TN 38101-0740 and include the

   bankruptcy case number 16-34006 on the check. Upon receipt of the sale proceeds,

   Trustee shall distribute the funds to all allowed general unsecured creditors in addition to

   any amounts required by the confirmed plan.

8. Closing agent is to provide William E. Heitkamp with a copy of the final Settlement

   Statement delivered to Attorney Kenneth Thomas via e-mail to ken_t@ch13hou.com.




                  April
                June 19,06, 2018
                         2020                    ___________________________________
                                                 Judge Jeffrey P. Norman
                                                 United States Bankruptcy Judge




                                            2
